DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note: Claims 17-24 “means for” addressed in Applicant’s remarks of 4/28/2020.

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/2/2021 has been entered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claim 1-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claims 2-8, 10-16, 18-24 and 26-30 are rejected based on dependency from claims 1, 9, 17 and 25.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-5,7-21,23-28,30 are rejected under 35 U.S.C. 103 as being unpatentable over Kodalupura (US 20180091554) in view of and further in view of Zaidi (US 20150067313) and Master (US 20140122764) and Chen (US 20180096446)

Claim 1.    Kodalupura discloses a method at a patch device (e.g., change access policy, 0018, 0021; processing device 346, Fig. 3 para 0030) comprising:
defining a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A), 
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and

applying a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed groups of registers (e.g., A first entry 434 stored in a first register of the array of registers store bits that represent the policy group 2 (424).  The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043).

Kodalupura does not expressly disclose, but renders obvious
	the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or 

Kodalupura  does not disclose, but Zaidi  discloses
	Locking a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi providing the benefit of New boot ROM code issues can be securely patched without affecting the integrity of the secure boot process.  The ability to patch secure boot ROM code without the need to develop and qualify new silicon wafer masks for the SoC saves cost, and improves efficiency (see Zaidi, 0011).


Kodalupura and Zaidi do not disclose, but Master discloses
	preventing registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., fixed memory elements in IC, para 0027;  fixed computational elements 250, 0043, Figs. 3, 4; registers 315, 320 and 325, 0053 Fig. 5A).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Master providing the benefit of new form or type of integrated circuitry which effectively and efficiently combines and maximizes the various advantages of processors, ASICs and FPGAs, while minimizing potential disadvantages… as an adaptive computing engine (ACE), is disclosed which provides the programming flexibility of a processor, the post-fabrication flexibility of FPGAs, and the high speed and high utilization factors of an ASIC (see Master, 0010), provides a single IC, which may be configured and 


Kodalupura in view of Zaidi and Master does not disclose, but Chen discloses
	the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Master, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).


Claim 2.   Kodalupura discloses the method of claim 1, further comprising:
receiving, from a hardware device, a transaction attempting to access the group of registers (e.g., the processing device 346 at a first hardware component may receive transaction requests 410, 412, and 414, para 0038); and

comparing information associated with the transaction to a set of criteria associated with an access control patch device, wherein the access control patch device applies the first set of access control rules to the group of registers when at least some of the information associated 

Claim 3.    Kodalupura discloses 
	the set of criteria includes one or more addresses that correspond to registers in the group of registers (e.g., When the policy group information 428 indicates that the second hardware component may access the register, the second hardware component may perform the transaction request 410, such as reading data from the register or writing data to the register, para 0039).

Kodalupura in view of Zaidi and Derby does not disclose, but Chen discloses
	wherein the information associated with the transaction includes at least one address that corresponds to one of the plurality of registers (e.g., Upon determining that the operand is a source operand, a lockup is performed at renaming table 1519 to find the dynamically allocated physical register corresponding to the register ID and the operand is fetched from shared registers 1720, processing block 1835, 0144 Fig. 18).

It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Derby, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelism and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 4.    Kodalupura discloses wherein the first set of access control rules includes an attribute of at least one hardware device that is permitted to access the group of registers (e.g., a 1 bit in the entry 212, 222, or 232 indicates the hardware components in the first policy group (including the first hardware component) may access any of the registers, 0029;  security 

Claim 5.    Kodalupura discloses wherein the information associated with the transaction includes an attribute of a hardware device that initiated the transaction (e.g., security attributes of initiators (SAIs) SAIs are generated by hardware entities and accompany each transaction initiated by a corresponding hardware component, para 0018).

Claim 7.    Kodalupura discloses further comprising:
allowing or denying the transaction attempting to access the group of registers based on the first set of access control rules (e.g., request to a secure access control mechanism 344, para 0030 Fig. 3; determine the permission level of the device 114, para 0032).

Claim 8.    Kodalupura discloses wherein at least one of the first set of access control rules applied to the group of registers is different from the second set of access control rules applied to the one or more fixed groups of registers (e.g., The secure access control mechanism 344 may use the first entry to remap the policy group associated with the second hardware component from the policy group 1 (422) to the policy group 2 (424), para 0043).

Claim 9.    Kodalapura discloses An apparatus (e.g., change access policy in computer systems, 0016, 0018, 0021), comprising:
including a processing circuit configured to define a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),
 wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and
apply a first set of access control rules to the group of registers, the first set of access control rules configured to any of a second set of access control rules applied to the plurality of fixed 

Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura does not disclose, but Zaidi  discloses
	A lock register configured to lock the patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).
	a patch device (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).



Kodalupura and Zaidi do not disclose, but Master discloses
	prevent registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., fixed memory elements in IC, para 0027;  fixed computational elements 250, 0043, Figs. 3, 4; registers 315, 320 and 325, 0053 Fig. 5A).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Master providing the benefit of new form or type of integrated circuitry which effectively and efficiently combines and maximizes the various advantages of processors, ASICs and FPGAs, while minimizing potential disadvantages… as an adaptive computing engine (ACE), is disclosed which provides the programming flexibility of a processor, the post-fabrication flexibility of FPGAs, and the high speed and high utilization factors of an ASIC (see Master, 0010), provides a single IC, which may be configured and reconfigured in real-time, using these fixed and application specific computation elements (0012).


Kodalupura in view of Zaidi and Master does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  
As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Master, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 10 is rejected for reasons similar to claim 2 above. 
Claim 11 is rejected for reasons similar to claim 3 above.
Claim 12 is rejected for reasons similar to claim 4 above
Claim 13 is rejected for reasons similar to claim 5 above.
Claim 14 is rejected for reasons similar to claim 6 above.
Claim 15 is rejected for reasons similar to claim 7 above.
Claim 16 is rejected for reasons similar to claim 8 above.


Claim 17.    Kodalupura discloses A patch device apparatus (e.g., change access policy in computer systems, 0016, 0018, 0021), comprising:

means for defining a group of registers that includes at least one of a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),  
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and


Kodalupura does not expressly disclose, but renders obvious
	the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).


Kodalupura does not disclose, but Zaidi  discloses
	Means for locking a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).



Kodalupura and Zaidi do not disclose, but Master discloses
	Means for preventing registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., fixed memory elements in IC, para 0027;  fixed computational elements 250, 0043, Figs. 3, 4; registers 315, 320 and 325, 0053 Fig. 5A).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Master providing the benefit of new form or type of integrated circuitry which effectively and efficiently combines and maximizes the various advantages of processors, ASICs and FPGAs, while minimizing potential disadvantages… as an adaptive computing engine (ACE), is disclosed which provides the programming flexibility of a processor, the post-fabrication flexibility of FPGAs, and the high speed and high utilization factors of an ASIC (see Master, 0010), provides a single IC, which may be configured and reconfigured in real-time, using these fixed and application specific computation elements (0012).


Kodalupura in view of Zaidi and Master does not disclose, but Chen discloses
	the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 

	override (e.g., shared registers 1720 are dynamically renamed to a shared physical register, 0140).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Master, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 18 is rejected for reasons similar to claim 2 above.
Claim 19 is rejected for reasons similar to claim 3 above.
Claim 20 is rejected for reasons similar to claim 4 above.
Claim 21 is rejected for reasons similar to claim 5 above.
Claim 23 is rejected for reasons similar to claim 7 above.
Claim 24 is rejected for reasons similar to claim 8 above.

Claim 25.    Kodalapura discloses A non-transitory processor-readable storage medium having instructions stored thereon, which when executed by at least one processing circuit causes the at least one processing circuit to (e.g., change access policy in computer systems, 0016, 0018, 0021),:
define a group of registers in a plurality of registers in an integrated circuit (e.g., registers 416, 418, and 420, para 0035 Fig 4A),, 
wherein each of the plurality of registers in the integrated circuit has been constrained to one of a plurality of fixed groups of registers (e.g., register 416 can store a first value representative of a policy group 1 (422, para 0035 Fig. 4A; The register 418 can store a second value representative of a policy group 2 (424) associated with the register 418, para 0036); and


Kodalupura does not expressly disclose, but renders obvious
	wherein the group of registers includes at least one register that has been constrained to one of the plurality of fixed groups of registers (e.g., registers 416, 418, and 420.  The policy group 1 (422) is associated with policy group 1 information 428.  The policy 
group 1 information 428 may be data stored in a memory device or a register that indicates a permissions level of hardware components in the access policy group 1 (422) to access another hardware component, para 0035 Fig. 4A-4B; in view of Applicant’s admission in the Remarks p.15 top paragraph that Kodalupura, register 416 is constrained to policy group 1 422, register 418… constrained to policy group 2 424…; ).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, as suggested above, providing the benefit of Policy registers are employed for defining the policies for read and write access to an hardware component or resource and for restricting the trusted agents or uCode programs that can configure or update these policies (see Kodalupura, 0018), to remap an hardware component from being mapped to a first access policy group to being mapped to a second access policy group (0021).

Kodalupura does not disclose, but Zaidi  discloses
	Lock a patch device to prevent modification of the first set of access control rules (e.g., a lock mechanism prevents the ROM patch code from being modified once the SoC is delivered by the Manufacturer, par a0011).



Kodalupura and Zaidi do not disclose, but Master discloses
	Means for preventing registers in the plurality of fixed groups of registers from being added to or removed from any of the plurality of fixed groups of registers (e.g., fixed memory elements in IC, para 0027;  fixed computational elements 250, 0043, Figs. 3, 4; registers 315, 320 and 325, 0053 Fig. 5A).

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Master providing the benefit of new form or type of integrated circuitry which effectively and efficiently combines and maximizes the various advantages of processors, ASICs and FPGAs, while minimizing potential disadvantages… as an adaptive computing engine (ACE), is disclosed which provides the programming flexibility of a processor, the post-fabrication flexibility of FPGAs, and the high speed and high utilization factors of an ASIC (see Master, 0010), provides a single IC, which may be configured and reconfigured in real-time, using these fixed and application specific computation elements (0012).

Kodalupura in view of Zaidi and Master does not disclose, but Chen discloses
	wherein the group of registers is different from any of the plurality of fixed groups of registers (e.g.,  FIG. 17 illustrates one embodiment of a partitioning of registers 1517 into a fixed register 1710 component and a shared register 1720 component.  As shown in FIG. 17, fixed registers 1710 comprise registers R0-R63, while shared registers 1720 comprise registers R64-R143, para 0140; );


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Master, with Chen providing the benefit of a dedicated register file and on chip registers (see Chen, 0003) to enable dynamic register renaming at a processing unit to increase register file utilization in order to sustain a level of parallelishm and increase register file utilization , and dynamically renaming a register file (0025, 0140).

Claim 26 is rejected for reasons similar to claim 2 above.
Claim 27 is rejected for reasons similar to claim 3 above.
Claim 28 is rejected for reasons similar to claim 5 above.
Claim 30 is rejected for reasons similar to claim 7 above.

9.	Claims  6, 22,29 are rejected under 35 U.S.C. 103 as being unpatentable over Kodalupura (US 20180091554) in view of Zaidi (cited above),  Master (cited above) and Chen (cited above), and further in view of Koschella (US 20010013091)

Claim 6. Kodalupura in view of Zaidi and Master and Chen does not disclose, but Koschella discloses
obtaining a patch configuration that includes at least one address of a register in the plurality of registers and the first set of access control rules, wherein the group of registers is defined based on the at least one address (e.g., patch-memory module also coupled to the address and data buses.  The patch memory module includes a patch address data storage device that stores and provides a patch address value indicative of an address within the memory device, 

	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura, in view of Zaidi and Master and Chen, and Koschella, providing the benefit of allowing programs to easily update within programmable integrated circuit device (see Koschella, 0008) for replacement of instructions (0009) to facilitate correction of erroneous instructions or program sequences (0010).

Claim 22 is rejected for reasons similar to claim 6 above.
Claim 29 is rejected for reasons similar to claim 6 above.

Response to Arguments
Applicant's arguments filed 7/2/2021 have been fully considered but they are not persuasive. 
For claims 1, 9, 17 and 25, Applicant argues that the cited references did not disclose the amended limitations related to preventing registers in … fixed groups of registers…...

In the present office action, Master in combination with Chen, Kodalupura and Zaidi renders these limitations as obvious.   

	Kodalupura and Zaidi and Chen do not disclose, but Master discloses


	It would have been obvious to one of ordinary skill in the art prior to the filing date of the claimed invention to modify the change access policy for securely accessing a group of registers as disclosed by Kodalupura with Zaidi with Master providing the benefit of new form or type of integrated circuitry which effectively and efficiently combines and maximizes the various advantages of processors, ASICs and FPGAs, while minimizing potential disadvantages… as an adaptive computing engine (ACE), is disclosed which provides the programming flexibility of a processor, the post-fabrication flexibility of FPGAs, and the high speed and high utilization factors of an ASIC (see Master, 0010), provides a single IC, which may be configured and reconfigured in real-time, using these fixed and application specific computation elements (0012).

	Claims 2-8, 10-16, 18-24, 26-30 are argued based on dependency from claims 1, 9, 17 and 25, respectively addressed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAUTAM SAIN whose telephone number is (571)270-3555. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GAUTAM SAIN/Primary Examiner, Art Unit 2135